DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Objections
Claims 2, 9, and 16 are objected to because of the following informalities:  The claimed term “Berkley” is spelled incorrectly.  It should be spelled “Berkeley”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karunakaran et al. (hereinafter Karunakaran) (US 2021/0226899 A1) in view of Tsirkin (US 2019/0026143 A1).

As to claim 1, Karunakaran teaches a method comprising: 
receiving, by a hypervisor (HV 130a) running on a host computer system (Host Machine 150a), a request that no notifications be delivered to a virtual machine (VM 125a, VM 125b, VM 125c, VM 125d, VM 125e, etc.) managed by the hypervisor (HV 130a) (Fig. 1); 
installing a packet filter on a virtual network interface controller (vNIC) (vNIC 128, etc.) associated with the virtual machine (VM 125a, VM 125b, VM 125c, VM 125d, VM 125e, etc.) (Fig. 1; [0011]; [0014]); and 
responsive to receiving, by the packet filter, a topology change notification packet, dropping the notification packet (dropping at least one packet of the first plurality of packets at the virtual port based on detecting the first plurality corresponds to a particular signature; filters by determining whether to drop or forward packet based on the signature or whether or not the packet is desirable) (Abstract; [0006]).
Karunakaran does not explicitly teach that its notification packets are necessarily related to topology change information.  However, Tsirkin teaches a guest controlled virtual device packet filtering system/method that uses a Packet Filtering Module 200 to determine whether to enable or disable (packets dropped) incoming and/or outgoing packet notifications of any Configuration Changes 260 from/to any particular virtual machine (Abstract; Figs. 1 and 2; [0004]; [0013]-[0016]; claim 6).  Karunakaran and Tsirkin are analogous art with the claimed invention because they are in the same field of endeavor of packet processing in a virtualized network computer system.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Karunakaran’s network virtualization system/method such that its packet notifications would include topology change information or configuration change information, as taught and suggested in Tsirkin.  The suggestion/motivation for doing so would have been to provide the predicted result of      

As to claim 4, Tsirkin teaches wherein the request comprises a notification of bridging being disabled by the virtual machine ([0013]-[0016]; [0034]).

As to claim 5, Tsirkin teaches further comprising: receiving, a subsequent request that topology change notifications be delivered to the virtual machine; and disabling the packet filter at the vNIC associated with the virtual machine ([0018]; [0021]; Figs. 1 and 2).

As to claim 6, Karunakaran teaches wherein the further request comprises a notification of bridging being enabled by the virtual machine ([0019]).

As to claim 7, Karunakaran teaches wherein the packet filter passes through packets not related to topology change notifications (packet filter passes through packets, wherein the signature is not blacklisted, etc.) ([0027]; Abstract).

As to claim 8, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 12, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 13, it is rejected for the same reasons as stated in the rejection of claim 6.

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 7.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 6.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karunakaran in view of Tsirkin, and further in view of Tamir et al. (hereinafter Tamir) (US 2019/0050273 A1).

As to claim 2, Karunakaran in view of Tsirkin’s packet filter with its packet filter rules do not explicitly teach it specifically being a Berkley Packet Filter.  However, Tamir teaches that it is well known (since 1992) for packet filtering to utilize a Berkeley Packet Filter (BPF) ([0003]; Fig. 1 and 6).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Karunakaran in view of Tsirkin’s packet filter such that it would be a BPF, as taught in Tamir.  The suggestion/motivation for doing so would have been to provide the predicted result of having a standard mechanism for packet filtering and to apply packet filter rules using BPF library 608, etc., to efficiently examine incoming packets (Tamir: [0002]-[0003]; [0054]-[0057]).

As to claim 9, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 2.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Karunakaran in view of Tsirkin, and further in view of Tsirkin et al. (hereinafter Tsirkin2) (US 2019/0065229 A1).

As to claim 3, Karunakaran in view of Tsirkin does not teach wherein the topology change notification packet comprises a Reverse Address Resolution Protocol (RARP) packet including an invalid network address.  However, Tsirkin2 teaches wherein the topology change notification packet comprises a RARP packet including an invalid network address ([0011]; [0023]; [0044]; [0049]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Karunakaran in view of Tsirkin’s change notication packet to comprise a RARP packet including an invalid network address, as taught and suggested in Tsirkin2.  The suggestion/motivation for doing so would have been to provide a particular packet type that may be used when a change is made to a topology of the network 140, and thus, may enhance robustness of detection at the monitoring nodes 135 by looking for packets that include the address of the virtual machine and have the packet type indicative of a change in the network 140. In other words, also inspecting for the packet type may help the monitoring nodes 135 not detect an older message sent by the virtual machine before the network change that resulted from migration (Tsirkin2: [0023]).

As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tewari et al. (US 2019/0363965 A1) teaches a virtual networking ping system for monitoring connectivity and latency of virtual network.  The system has a ping responder rule that injects ping response packets into outbound packet filter rules in order to transfer source from which ping packets are received.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199